Citation Nr: 1139423	
Decision Date: 10/24/11    Archive Date: 11/07/11

DOCKET NO.  09-20 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for status post growth removal of the larynx, claimed as a throat condition. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1967 to June 1970.  The Veteran was awarded both the Purple Heart and the Army Commendation Medal for his service in the Republic of Vietnam.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2007 decision by the Department of Veterans Affairs (VA) Atlanta, Georgia Regional Office (RO). 

This claim was previously before the Board in March 2011.  At that time, in addition to the issue above, the Board also considered the issues of entitlement to service connection for residuals of a shell fragment wound to the neck, service connection for residuals of a shell fragment wound to the lower back, and service connection for bilateral hearing loss.  The Board denied service connection for each of these claims, so they are no longer before the Board.  

The Board remanded the instant claim for further development.  The Board acknowledges that it has a duty to ensure compliance with its remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  For reasons explained in greater detail below, however, the Board does find substantial compliance with its remand instructions, and determines that the case may move forward without prejudice to the Veteran.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance with the terms of the Board's remand would be required, not strict compliance).  

Though the Veteran's July 2006 claim reflects that he was seeking service connection for residuals of a shell fragment wound to the neck and lower back, in its March 2011 decision the Board explained why claims for service connection for neck and back conditions in general should be inferred.  Though the Board referred these claims in its previous decision, no action has been taken on them yet.  Thus, the issues of entitlement to service connection for a neck condition and for a back condition have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran did not suffer from nodules on his larynx during his active service or for many years thereafter, and the competent evidence of record does not find a nexus between his current condition and his active service.  


CONCLUSION OF LAW

The criteria for service connection for status post growth removal of the larynx have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in August 2006 - prior to the initial RO decision in this matter - that addressed the notice elements.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  This notice informed the Veteran of all of the elements of how service connection is established, including how VA assigns disability ratings and how an effective date is established.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records and records of his post-service VA treatment.  The Veteran was afforded a VA compensation and pension examination.  

As noted above, the Board remanded the Veteran's claim in March 2011 for further development.  Specifically, the Board asked the RO/Appeals Management Center (AMC) to ask the Veteran for a release to obtain records from a Dr. Cannon in Boone, North Carolina; to ask the Veteran whether there were any other private treatment records to obtain; and to have the Veteran undergo a new VA examination.  

A review of the Veteran's claims file reveals that the Veteran underwent a new VA examination in March 2011.  Further, in a March 2011 letter, the AMC asked the Veteran to provide a release to obtain records from Dr. Cannon.  This same letter asked the Veteran whether there were any further pertinent private treatment records to obtain.  

The Veteran did not respond to the March 2011 letter, nor did he provide a release to obtain any outstanding treatment records.  The VA's duty to assist is not a one-way street, and a Veteran cannot wait for assistance when he has information essential to the adjudication of his claim.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  VA may not obtain records in the care of a private treatment provider without the Veteran's assent, which he has not provided.  

Given that the Veteran has undergone a new VA examination and that the AMC informed the Veteran of his need to provide a release to obtain any outstanding treatment records, the Board finds substantial compliance with its March 2011 remand instructions.  See D'Aries, 22 Vet. App. at 105.  As the requested development has been completed, the case may proceed without prejudice to the Veteran.  Stegall v. West, 11 Vet. App. at 271.

The Board notes that the evidence already of record is adequate to allow resolution of the appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been accomplished, and appellate review does not therefore result in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Entitlement to Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic; continuity is also required where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In order to grant a service connection claim, the Board must find medical evidence that the Veteran currently suffers from a disability, medical evidence (or, in certain circumstances, lay evidence) of an in service incurrence or aggravation of that disability, and medical evidence of a nexus between the present disability and the disability claimed in service.  Hickson v. West, 12 Vet. App 247, 253 (1999) (citing 38 C.F.R. § 3.303(a)).  

Here, the Veteran seeks service connection for his status post growth removal of the larynx, claimed as a throat condition.  For the reasons that follow, his claim shall be denied.  

First, the Board acknowledges that the Veteran suffers from residuals of his laryngeal nodules.  An October 2005 VA treatment note reflects that the Veteran had benign "singers nodules" resected in August 2002 and November 2002.  The Veteran underwent a VA examination in March 2011.  In that examination, the examiner noted that the Veteran twice had nodules on his larynx removed and that he now suffers from chronic hoarseness.  

There is, however, no evidence that the Veteran suffered from growths on his larynx or any other throat condition during his active service.  A review of his service treatment records shows no treatment for or complaints of this condition.  The Veteran's March 1970 separation examination did not show him to be suffering from growths on his larynx or any other throat conditions.  The Veteran's March 1970 report of medical history at separation reflects that he denied suffering from "ear, nose, or throat trouble."  As the Veteran did indicate that he suffered from many of the other listed maladies, his answering this question in the negative is significant.  

Further, in his March 2011 VA examination, the Veteran stated that he could not remember any specific ear, nose, and throat problems during his active service.  

Pursuant to VA law and regulation, diseases associated with exposure to certain herbicide agents are considered to have been incurred in or aggravated by active service even without evidence of such disease during service.  38 C.F.R. § 3.307(a).  Included in this list are respiratory cancers of the lung, bronchus, larynx, or trachea.  38 C.F.R. § 3.309(e).

In this case, however, there is no evidence that the lesions from which the Veteran suffered were cancerous as contemplated by the regulation.  Neither of the Veteran's VA examinations indicated that his lesions were cancerous, and his October 2005 VA treatment record noted that the lesions were benign.  Though the Board remanded the Veteran's claim in part to obtain records from the Veteran's 2002 surgeries, the Veteran never provided VA with releases to obtain this evidence.  In the absence of any evidence that the Veteran's laryngeal lesions were cancerous, the Board must find that he is not entitled to service connection on a presumptive basis.

Also, the Board notes that there is no evidence that the Veteran's laryngeal lesions or their resulting residuals are otherwise causally related to his active service.  The examiner from his March 2011 found that it was not at least as likely as not that the Veteran's laryngeal nodules and hoarseness were related to his active service.  She noted that the Veteran's claims file is silent for symptoms related to such nodules, and that there is no presumptive relationship between herbicides and non-malignant lesions of the laryngeal area.  In a May 2011 addendum, she noted that further testing revealed that the Veteran's nodules have not reappeared.  

There is no other competent evidence in the Veteran's claims folder regarding a connection between his laryngeal nodules and his active service.  Though the Veteran has never explicitly stated that there is a connection between his current condition and his active service, his statements could be read broadly to infer such a claim.  The Veteran, however, is not competent to provide an opinion as to the etiology of his laryngeal nodules or his resulting hoarseness.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77, n.4 (Fed. Cir. 2007) (citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir.2006)) (stating that though a layperson may be competent to identify a condition like a broken leg, he would not be competent to identify a form of cancer). 

In summary, the Board finds that though the Veteran suffered from nodules on his larynx whose removal has resulted in hoarseness, there is no evidence that he suffered from this condition during his active service or that this condition is otherwise causally related to his active service.  Accordingly, the Board concludes that the criteria for service connection for status post growth removal of the larynx have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309.


ORDER

Service connection for status post growth removal of the larynx is denied.  



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


